Digitally signed by
                                                                                  Reporter of
                                                                                  Decisions
                                                                                  Reason: I attest to
                              Illinois Official Reports                           the accuracy and
                                                                                  integrity of this
                                                                                  document
                                      Appellate Court                             Date: 2018.03.29
                                                                                  10:13:13 -05'00'



                 Shakari v. Department of Financial & Professional Regulation,
                                   2018 IL App (1st) 170285



Appellate Court          BATU SHAKARI, Plaintiff-Appellant, v. THE DEPARTMENT OF
Caption                  FINANCIAL AND PROFESSIONAL REGULATION and JAY
                         STEWART, in His Official Capacity as Director of the Division of
                         Professional Regulation, Defendants- Appellees.



District & No.           First District, First Division
                         Docket No. 1-17-0285



Filed                    February 20, 2018
Rehearing denied         March 9, 2018



Decision Under           Appeal from the Circuit Court of Cook County, No. 15-CH-16520; the
Review                   Hon. Franklin Valderrama, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Lillian Walanka, of Crick Walanka Law Group, Ltd., of Chicago, for
Appeal                   appellant.

                         Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                         Solicitor General, and Bridget DiBattista, Assistant Attorney General,
                         of counsel), for appellees.
     Panel                    JUSTICE MIKVA delivered the judgment of the court, with opinion.
                              Presiding Justice Pierce and Justice Harris concurred in the judgment
                              and opinion.


                                               OPINION

¶1          Plaintiff Batu Shakari worked as a licensed health care worker—first as a licensed
       practical nurse (LPN) and then as a registered nurse (RN)—for over 30 years. The Illinois
       Department of Financial and Professional Regulation (Department) was aware, both when it
       initially approved Mr. Shakari’s LPN license and, in the intervening years, when it
       consistently renewed his LPN and RN licenses, of Mr. Shakari’s prior conviction for
       attempted murder in 1975 and the circumstances surrounding that conviction. Mr. Shakari
       was never subject to disciplinary action and was never charged with another crime.
¶2          In 2011, the General Assembly passed section 2105-165 of the Department of
       Professional Regulation Law (20 ILCS 2105/2105-165 (West 2014)), which requires the
       permanent revocation without a hearing of the license of any health care worker who, among
       other things, “has been convicted” of a forcible felony. Although the Department renewed
       Mr. Shakari’s RN license after this law took effect, in 2015 it determined, based on the
       language of the statute and the fact that attempted murder is elsewhere classified as a forcible
       felony, that his license should be revoked. Mr. Shakari sought administrative review of that
       decision in the circuit court, and the court affirmed the Department’s revocation order.
¶3          On appeal, Mr. Shakari argues that section 2105-165 does not apply to individuals who,
       like him, received their convictions before they became health care workers. Mr. Shakari also
       argues that, by renewing his license after section 2105-165 was passed and again after it took
       effect, the Department was estopped from revoking his license.
¶4          For the following reasons, we affirm the Department’s revocation order.

¶5                                          I. BACKGROUND
¶6         In 1975, Mr. Shakari, then known as David Beverly, was convicted of attempted murder.
       He was 21 years old. This court reversed Mr. Shakari’s conviction and remanded his case for
       a new trial, at which point Mr. Shakari agreed to enter a plea of guilty to attempted murder in
       exchange for a sentence of time served and two years of probation.
¶7         Mr. Shakari completed his probation and went on to pursue his education and a nursing
       career. He obtained a licensed practical nursing degree in 1981 and, after disclosing and
       appearing before the committee of nurse examiners to explain his prior conviction, was
       allowed to sit for the state licensing examination. The Department approved Mr. Shakari’s
       LPN license in 1982. Several years later, Mr. Shakari returned to school to obtain an
       associate’s degree in nursing and, after again disclosing his prior felony, was allowed to sit
       for the licensing examination. The Department approved Mr. Shakari’s RN license in 1989
       and consistently renewed that license until 2015. Mr. Shakari was never subject to
       disciplinary action under either his LPN license or his RN license.
¶8         In 2011, the General Assembly passed section 2105-165, which provides that “[w]hen a
       licensed health care worker *** (3) has been convicted of a forcible felony[,] *** the license

                                                  -2-
       of the health care worker shall by operation of law be permanently revoked without a
       hearing.” 20 ILCS 2105/2105-165(a) (West 2014). Attempted murder is a forcible felony in
       Illinois. 68 Ill. Adm. Code 1130.120(a), (c), (jj), amended at 37 Ill. Reg. 7479 (eff. May 31,
       2013). Section 2105-165 took effect on July 31, 2012. As it had before, the Department
       renewed Mr. Shakari’s license in 2012, after section 2105-165 was passed, but before it took
       effect. Throughout the spring and summer of 2014, however, there was an unusual delay in
       the renewal of Mr. Shakari’s license. After corresponding with the Department, Mr. Shakari
       finally received a notification that his license had been renewed, along with an apology for
       the delay, which Department personnel indicated “was due to a positive answer [he] provided
       on [the] personal history questions on [his] renewal form.”
¶9          But on August 17, 2015, the Department notified Mr. Shakari that it intended to
       permanently revoke his RN license pursuant to section 2105-165. Relying on our supreme
       court’s decision in Hayashi v. Illinois Department of Financial & Professional Regulation,
       2014 IL 116023, the Department rejected Mr. Shakari’s argument that section 2105-165 did
       not apply to him and permanently revoked his RN license on September 30, 2015.
¶ 10        Mr. Shakari timely filed a complaint for administrative review in the circuit court against
       the Department and Jay Stewart, its director of professional regulation. In his pro se brief in
       support of that complaint, Mr. Shakari argued that the plain language of section 2105-165 did
       not apply to him because he was not a health care worker at the time of his conviction, a fact
       he contended distinguished his case from Hayashi, which involved three individuals who
       were already licensed health care workers when they were convicted. Mr. Shakari further
       argued that the intent of the legislature was not served by predicating revocation of his
       license on a prior conviction that was unrelated to patient care and did not qualify him as a
       sex offender, that the Department’s erroneous reading of section 2105-165 and of Hayashi
       prevented it from considering his case in a fair and impartial manner, and that, because the
       Department had issued him a license with full knowledge of his prior conviction, its
       revocation of that license was “a violation of its previous judgment on the issue.” In his reply
       brief, Mr. Shakari argued that the Department’s decisions to renew his license in 2012 and
       2014 “collaterally estopped” it from later revoking his license pursuant to section 2105-165.
¶ 11        At the circuit court hearing in this matter, Mr. Shakari, now represented by counsel,
       reiterated these arguments and stressed that the case was one that “crie[d] out for an equitable
       and a legal solution.” In questioning Mr. Shakari’s counsel, the circuit court expressed its
       view that, previously, the Department “had some discretion as to what penalty, if at all, they
       would exercise” but “the statute does away with th[at] discretion.”
¶ 12        Counsel for the Department, who made clear that he had not understood Mr. Shakari to
       be making an estoppel argument in his brief before the circuit court, nevertheless addressed
       what he referred to as “plaintiff’s equitable estoppel argument” at the hearing. He stated that,
       “even if the Department did issue a renewal license in 2014,” there was no reason “that [the
       Department’s] mistake of law should serve as some sort of precedent that would prohibit
       them from following the law where they d[id] not have any discretion.”
¶ 13        Having considered the parties’ arguments, the circuit court affirmed the Department’s
       revocation order. The court concluded that it was bound by Hayashi to reject Mr. Shakari’s
       interpretation of the Department of Professional Regulation Law, stating:



                                                  -3-
                    “The Illinois Supreme Court in the Hayashi decision held that the plain language
                of the Act related to the phrase ‘had been convicted’ clearly indicates the legislative
                intent to subject persons to the Act without regard to the date of their conviction.
                    Other arguments addressed or advanced—excuse me—by the plaintiff, this Court
                also finds were front and center and directly addressed by the Hayashi decision and
                rejected by the Illinois Supreme Court in Hayashi such as, plaintiff’s argument
                regarding retroactivity and due process; therefore, the Court finds that those
                arguments have already been decided by Hayashi and the Court is certainly in no
                position to review a Supreme Court decision.”
¶ 14       Although the court found that Mr. Shakari’s estoppel argument was “not specifically
       articulated in his memorandum in support” of his complaint, it also found that the issue was
       properly before it because the Department “was able to articulate *** a cogent argument
       regarding estoppel” at the hearing.
¶ 15       The court went on to address, not collateral estoppel, but equitable estoppel, a doctrine it
       noted courts do not favor applying against public bodies. Although the court expressed
       sympathy for Mr. Shakari’s situation, it concluded that the doctrine did not apply because the
       new law eliminated the Department’s authority to renew Mr. Shakari’s license. As the court
       explained:
                    “Here, the revocation, per the Act, acts and applies as a matter of law. The 2014
                renewal of the plaintiff’s license was unauthorized under the Act. As such, plaintiff
                cannot rely on that unauthorized [a]ct to support a claim for equitable estoppel.
                Plaintiff here presents, beyond words, a very sympathetic case. Plaintiff has, by all
                accounts, been a contributing member to society who has more than paid his share for
                his previous acts.
                    The arguments relating to the facts and reasons why this now approximately
                40-year-old conviction should not prevent him from practicing his chosen profession,
                a profession in which—from this Court’s—excuse me—from the record before the
                Court, he has not faced any criminal or disciplinary action as a nurse, are compelling.
                This Court, however lacks authority to depart from the General Assembly’s
                mandate.”
¶ 16       The circuit court also noted that Mr. Shakari could avail himself of amendments to
       section 2105-165 that became effective in January 2017, which permit individuals whose
       health care licenses were revoked as a result of certain prior forcible felony convictions to
       petition the Department for restoration of their licenses. Pub. Act 99-886 (eff. Jan. 1, 2017)
       (amending 20 ILCS 2105/2105-165(a-1)).
¶ 17       Mr. Shakari now appeals the circuit court’s order affirming the Department’s revocation
       of his license.

¶ 18                                      II. JURISDICTION
¶ 19       The circuit court affirmed the Department’s permanent revocation of Mr. Shakari’s RN
       license on January 5, 2017, and Mr. Shakari timely filed his notice of appeal on February 1,
       2017. We have jurisdiction over this matter pursuant to section 3-112 of the Code of Civil
       Procedure (735 ILCS 5/3-112 (West 2016)), making final orders in administrative review
       cases reviewable by appeal as in other civil cases, and Illinois Supreme Court Rules 301 and


                                                  -4-
       303, governing appeals from final judgments of the circuit court in civil cases. Ill. S. Ct. R.
       301 (eff. Feb. 1, 1994); R. 303 (eff. Jan. 1, 2015).

¶ 20                                         III. ANALYSIS
¶ 21       On appeal, Mr. Shakari argues that the Department erroneously construed section
       2105-165 to apply equally to individuals like the plaintiffs in Hayashi—who were licensed
       health care workers before they were convicted—and to individuals like him, whose
       convictions predate their licensure. Mr. Shakari also argues that, by renewing his license after
       the section 2105-165 was passed and again after it took effect, the Department was estopped
       from revoking his license. Although Mr. Shakari asserts that the circuit court misconstrued
       his collateral estoppel argument as one based on equitable estoppel, on appeal he argues that
       reversal is warranted under either theory. We address each argument in turn.

¶ 22                                      A. Statutory Construction
¶ 23       Mr. Shakari contests neither the fact of his prior conviction for a forcible felony nor that
       this is an offense that can trigger the revocation of a health care worker’s license under
       section 2105-165. He also recognizes that in Hayashi our supreme court held that revocation
       may be based on a conviction predating the effective date of the statute. Mr. Shakari argues
       that section 2105-165 applies only to individuals who, unlike him, were convicted after they
       became health care workers. This is a question of statutory construction that we review
       de novo. Branson v. Department of Revenue, 168 Ill. 2d 247, 254 (1995). Where, as here, a
       case “involve[es] an agency’s interpretation of a statute [that] the agency is charged with
       administering,” we consider the agency’s interpretation to be “relevant but not binding.” Id.
       “In construing a statute, our goal is to effectuate the intent of the legislature, with the plain
       and unambiguous language enacted providing the most reliable indicator of that intent.”
       Manago v. County of Cook, 2017 IL 121078, ¶ 10.
¶ 24       Section 2105-165(a) of the Act provides as follows:
                    “(a) When a licensed health care worker, as defined in the Health Care Worker
               Self-Referral Act [(225 ILCS 47/1 et seq. (West 2014))], (1) has been convicted of a
               criminal act that requires registration under the Sex Offender Registration Act [(730
               ILCS 150/1 et seq. (West 2014))]; (2) has been convicted of criminal battery against
               any patient in the course of patient care or treatment ***; (3) has been convicted of a
               forcible felony; or (4) is required as part of a criminal sentence to register under the
               Sex Offender Registration Act, then, notwithstanding any other provision of law to
               the contrary, except as provided in this Section, the license of the health care worker
               shall by operation of law be permanently revoked without a hearing.” (Emphases
               added.) 20 ILCS 2105/2105-165(a) (West 2014).
¶ 25       In concluding that section 2105-165 applied to Mr. Shakari, both the Department and the
       circuit court believed themselves bound by our supreme court’s decision in Hayashi, 2014 IL
       116023. The plaintiffs in Hayashi—two doctors and a chiropractor—were charged with
       sexual misconduct with patients or the inappropriate touching of patients and
       convicted—before section 2105-165 took effect—of either criminal misdemeanor battery or
       criminal sexual abuse. Hayashi, 2014 IL 116023, ¶¶ 5-8. The Department revoked the
       plaintiffs’ licenses shortly after section 2105-165 went into effect, and they filed suit, seeking
       injunctive relief and a declaration that the law only applied to convictions imposed after its

                                                   -5-
       effective date. Id. ¶ 9. The circuit court dismissed the plaintiffs’ claims, and both the
       appellate court and the supreme court affirmed. Id. ¶¶ 10, 52.
¶ 26        Our supreme court declined to focus on the policy concerns raised by the Hayashi
       plaintiffs because it found the language of section 2105-165 to clearly and unambiguously
       apply to convictions imposed both before and after that section’s effective date. Id. ¶ 18. It
       also rejected the plaintiffs’ arguments that, if section 2105-165 was applied to them, it would
       be impermissibly retroactive in violation of their right to substantive due process. Id.
       ¶¶ 25-26. The court concluded that, because it “affect[ed] only the present and future
       eligibility of [individuals] to continue to use their health care licenses” (emphasis added), the
       law was “solely prospective,” even though it drew on the antecedent fact of a past conviction
       for its operation. Id. ¶ 26.
¶ 27        Mr. Shakari correctly notes that, unlike him, all three of the Hayashi plaintiffs were
       licensed health care workers before they received the convictions that triggered the
       revocation of their licenses under section 2105-165. Mr. Shakari invites us to distinguish
       Hayashi on this basis and to view the circumstances of his case as an “unresolved area” of
       the law. We do not agree that we are at liberty to do so. The Hayashi court noted that, in
       reference to the triggering offenses listed in section 2105-165(a), the legislature used the
       phrase “has been convicted” rather than “is convicted.” In its view, this use of the present
       perfect tense—“a verb form used to denote action beginning in the past and continuing to the
       present” (internal quotation marks omitted)—refers “to health care workers who hold the
       status of having been convicted of a particular offense, no matter when that status was
       obtained” and “clearly indicates the legislative intent to subject persons to the Act without
       regard to the date of their convictions.” (Emphases added.) Id. ¶¶ 17-18. These statements
       apply equally to Mr. Shakari’s case.
¶ 28        Mr. Shakari fails to offer a straightforward reading of the language of section 2105-165
       that would draw a distinction between health care workers, like himself, who were convicted
       before they received their licenses and health care workers, like those in Hayashi, convicted
       after they were licensed. In either situation the licensee is currently a health care worker who,
       at some time in the past, “has been convicted” of a triggering offense. The relevant point in
       time for assessing a licensee’s status as a health care worker who “has been convicted” of a
       triggering crime is the moment when the license is revoked. As our supreme court made clear
       in Hayashi, it does not matter how long ago the conviction resulting in that status occurred.
¶ 29        Nor has Mr. Shakari articulated any policy reason why the legislature might wish to
       exempt health care workers with felonies predating their licensure. This intent would be
       particularly incongruous since the statute also prevents new applicants with the same kind of
       criminal records from receiving licenses in the first instance. See 20 ILCS 2105/2105-165(b)
       (West 2014) (“No person who has been convicted of any offense listed in subsection (a) or
       [is] required to register as a sex offender may receive a license as a health care worker in
       Illinois.”).
¶ 30        Mr. Shakari also unpersuasively argues that the circuit court in this case improperly
       extended section 2105-165 to criminal acts not involving patient care. In support of this
       argument, he relies on certain statements the supreme court made in Hayashi regarding the
       law’s purpose. But the court in Hayashi was concerned only with section 2105-165(a)(2), the
       portion of the statute that applied to the plaintiffs in that case. That section is focused on
       “criminal battery against any patient in the course of patient care or treatment.” 20 ILCS

                                                   -6-
       2105/2105-165(a)(2) (West 2014). Section 2105-165(a)(3), which the Department relied on
       in Mr. Shakari’s case, applies to all forcible felonies and is in no sense limited to those
       committed against patients. 20 ILCS 2105/2105-165(a)(3) (West 2014); see also Shushunov
       v. Illinois Department of Financial & Professional Regulation, 2017 IL App (1st) 151665,
       ¶ 36.
¶ 31       In sum, we agree with the circuit court and with the Department that under our supreme
       court’s clear articulation in Hayashi of the scope of section 2105-165, Mr. Shakari’s license
       was properly revoked pursuant to that section.

¶ 32                                             B. Estoppel
¶ 33       We next consider Mr. Shakari’s argument that, because the Department renewed his
       license in 2012, after section 2105-165 was passed, and again in 2014, after it went into
       effect, the Department was estopped from later revoking his license pursuant to that same
       section. According to Mr. Shakari, although the circuit court incorrectly believed this was an
       argument based on the doctrine of equitable estoppel, rather than collateral estoppel, we may
       reverse the Department’s revocation order under either doctrine.
¶ 34       We first address the Department’s contention that Mr. Shakari forfeited any
       estoppel-based argument by raising it for the first time in his reply brief in the circuit court.
       “In general, issues or defenses not placed before the administrative agency will not be
       considered for the first time on administrative review.” Texaco-Cities Service Pipeline Co. v.
       McGaw, 182 Ill. 2d 262, 278 (1998) (citing 735 ILCS 5/3-110 (West 1994)). Arguments
       raised for the first time in a reply brief are also subject to forfeiture. Wilfert v. Retirement
       Board of the Firemen’s Annuity & Benefit Fund, 263 Ill. App. 3d 539, 546 (1994). Although
       Mr. Shakari was not represented by counsel either in the proceedings before the Department
       or during briefing in the circuit court, principles of forfeiture apply equally to pro se litigants.
       Porter v. Urbana-Champaign Sanitary District, 237 Ill. App. 3d 296, 299 (1992). In response
       to the Department’s forfeiture argument, Mr. Shakari contends that it is clear from the factual
       allegations in his response filed with the Department that he intended to argue estoppel.
¶ 35       It unnecessary for us to decide whether the inclusion of those allegations in Mr. Shakari’s
       response filed with the Department was sufficient to preserve the issue for administrative
       review. It is evident from the record that the Department failed to object to the introduction
       of Mr. Shakari’s estoppel argument in the circuit court. Indeed, as the circuit court judge
       noted, the Department responded to the argument substantively at the hearing in this matter.
       Under these circumstances, it is the Department’s objection, and not Mr. Shakari’s argument,
       that has been forfeited. See Wilfert, 263 Ill. App. 3d at 546 (finding no forfeiture where a
       plaintiff’s argument was raised for the first time in his reply brief on administrative review
       but where the agency could have, but did not, argue forfeiture at that time). We thus consider
       the merits of Mr. Shakari’s estoppel argument. And we do so in reference to both collateral
       estoppel, the doctrine Mr. Shakari intended to base his argument on, and equitable estoppel,
       the doctrine the circuit court analyzed.
¶ 36       We agree with Mr. Shakari that collateral estoppel and equitable estoppel are two distinct
       legal theories. The former “prevents the relitigation of issues resolved in earlier causes of
       action” where there was a final judgment on the merits against the party against whom the
       doctrine is asserted (or someone in privity with that party). State Building Venture v.
       O’Donnell, 239 Ill. 2d 151, 158 (2010). The latter applies when a party makes a knowing

                                                    -7-
       misrepresentation of material fact that another party reasonably relies on and when the
       relying party would be prejudiced if the representing party were later allowed to deny the
       truth of the representation. Falcon Funding, LLC v. City of Elgin, 399 Ill. App. 3d 142,
       157-58 (2010). For our purposes, however, it does not matter whether the circuit court
       applied the wrong legal doctrine. “In administrative cases, we review the decision of the
       administrative agency, not the determination of the circuit court” (Wade v. City of North
       Chicago Police Pension Board, 226 Ill. 2d 485, 504 (2007)), and where, as here, the
       application of either doctrine is based on a question of law, our review is de novo (In re
       Scarlett Z.-D., 2015 IL 117904, ¶ 26; Pedersen v. Village of Hoffman Estates, 2014 IL App
       (1st) 123402, ¶ 42). Mr. Shakari’s position on appeal is that the Department was barred from
       revoking his license under either doctrine.
¶ 37       An analysis of the elements of the two doctrines is unnecessary, however, because neither
       collateral nor equitable estoppel can be based on the unauthorized act of an administrative
       agency. Section 2105-165 unambiguously revokes the licenses of certain health care workers
       “by operation of law.” As such, it is really the State of Illinois, as principal, that Mr. Shakari
       argues was estopped from revoking his license, based on the actions of its agent, the
       Department. But this contradicts the longstanding rule that a government body “cannot be
       estopped by an act of its agent beyond the authority conferred upon him.” Rippinger v.
       Niederst, 317 Ill. 264, 275 (1925) (holding that a city was not estopped by the actions of its
       building commissioner who, acting in his official capacity as a representative of the city,
       issued a building permit he was not authorized to issue under the applicable zoning
       ordinance).
¶ 38       The rule is frequently applied in cases where an administrative agency, whether due to
       the error of a ministerial employee or otherwise, has acted beyond the scope of its authority
       to issue or renew a license or permit. See, e.g., Gersch v. Department of Professional
       Regulation, 308 Ill. App. 3d 649 (1999) (holding that the unauthorized issuance of the
       plaintiff’s social worker’s license by a governmental employee did not prevent the later
       revocation of the license when it was discovered that the plaintiff did not meet the necessary
       educational requirements for such a license); Armond v. Sawyer, 205 Ill. App. 3d 936, 939
       (1990) (holding a municipality was not estopped from revoking the plaintiff’s liquor license
       simply because the local liquor commission had renewed the license in violation of a
       referendum limiting the sale of unpackaged alcohol); Lake Shore Riding Academy, Inc. v.
       Daley, 38 Ill. App. 3d 1000, 1003 (1976) (holding that a zoning department’s renewal of a
       license to operate a riding stable in violation of a zoning ordinance was an unauthorized act
       that did not prevent the municipality from revoking the license); People ex rel. Satas v. City
       of Chicago, 5 Ill. App. 3d 109, 113 (1972) (holding that the approval of an application for a
       laundromat license that violated a local zoning ordinance was “clearly beyond the scope” of
       the issuing employee’s authority and could not form the basis for a defense of equitable
       estoppel).
¶ 39       Although the rule is typically applied where a party has argued equitable estoppel, the
       result is the same under a theory of collateral estoppel. As our supreme court has explained,
       administrative agencies “have no general or common law powers” but are “statutory
       creature[s],” and “must find within the statute the authority which [they] claim[ ].” City of
       Chicago v. Fair Employment Practices Comm’n, 65 Ill. 2d 108, 112-13 (1976). When the
       order of an agency exceeds the agency’s jurisdiction, that order is void. Id. And when an

                                                   -8-
       agency mistakenly believes that it has the authority to take certain actions, that
       misapprehension of the law cannot form the basis for a defense of collateral estoppel. See
       Superior Coal Co. v. Department of Revenue, 4 Ill. 2d 459, 468 (1954) (finding no collateral
       estoppel where an agency made and followed erroneous rules and regulations based on its
       misinterpretation of a statute).
¶ 40       Here, the Department’s renewal of Mr. Shakari’s license in 2012 is of no consequence
       because, prior to the effective date of section 2105-165, the Department still had the
       discretion to renew his license. And the Department’s unauthorized renewal of Mr. Shakari’s
       license in 2014 had no effect on the enforceability of the law in Mr. Shakari’s case or on the
       Department’s obligation to comply with it.
¶ 41       Mr. Shakari’s concerns with the harshness of section 2105-165(a)(3) are well taken, and
       fortunately the legislature last year amended section 2105-165 to include a provision, at
       subsection (a-1), allowing individuals like Mr. Shakari to petition the Department for
       restoration of their licenses. Pub. Act 99-886 (eff. Jan. 1, 2017) (amending 20 ILCS
       2105-165(a-1)). Specifically, that provision allows individuals convicted of forcible felonies
       that are not sex offenses to petition for restoration of their licenses if more than five years
       have passed since the date of their triggering convictions or more than three years have
       passed since their release from confinement from that conviction.
¶ 42       Mr. Shakari has expressed concern that, even if he successfully avails himself of this
       provision, the fact that his license was once revoked will remain on his record. However, in
       its motion for leave to cite supplemental authority—which we granted—the Department
       highlights another part of the 2017 amendment, providing that licensees subject to
       disciplinary action may apply to have their disciplinary histories “classified as confidential
       and not for public release and considered expunged for reporting purposes,” so long as they
       have no new disciplinary incidents or pending investigations and three years have passed
       since their disciplinary offense or the restoration of their license, whichever is later. Pub. Act
       100-262 (eff. Aug. 22, 2017) (amending 20 ILCS 2105/2105-207(a)). By focusing on these
       amendments, the Department appears not only to encourage Mr. Shakari to mitigate the harsh
       consequences of section 2105-165(a) by petitioning for restoration of his license but to
       recognize that restoration of his license is the appropriate outcome here.
¶ 43       In sum, we agree with the circuit court that the enactment of section 2105-165, which
       provides for the revocation of certain health care workers’ licenses “by operation of law,”
       eliminated the Department’s discretion to renew the licenses of such individuals. The
       Department’s unauthorized renewal of Mr. Shakari’s license after the law’s effective date
       cannot give rise to a defense of collateral or equitable estoppel.

¶ 44                                     IV. CONCLUSION
¶ 45      For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 46      Affirmed.




                                                   -9-